Citation Nr: 0929549	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with depression as well as PTSD.  
Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal, as indicated above, to 
include depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
PTSD, entitlement to service connection for diabetes 
mellitus, type II, and entitlement to TDIU.

The Veteran contends that his current psychiatric disorder is 
due to his service in the Republic of Vietnam.  In a VA 
treatment record, dated in April 2005, the Veteran was noted 
to report that he had symptoms of major depressive disorder 
for the prior 30 years and symptoms of PTSD since returning 
from the Republic of Vietnam.  The Veteran's post-service 
treatment records reveal diagnoses for depression and PTSD.  
The Veteran's post-service treatment records do not reveal 
any opinion regarding the etiology of the Veteran's 
psychiatric disorder.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his acquired psychiatric 
disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is currently diagnosed variously with 
depression and PTSD and reports that he has had symptoms of 
depression for the prior 30 years and symptoms of PTSD since 
his return from the Republic of Vietnam, the Board finds that 
he must be afforded a VA medical examination to determine the 
onset and/or etiology of any psychiatric disability found to 
be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of the claims folder reveals that the Veteran was 
consistently treated for his conditions at the VA Outpatient 
Clinic in Oakland Park, Florida.  However, no medical records 
regarding the Veteran's treatment dated after May 2006 have 
been associated with the claims folder.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In light of the incomplete VA treatment 
records associated with the claims folder, the RO should 
attempt to obtain complete copies of the Veteran's VA 
clinical records from the VA Outpatient Clinic in Oakland 
Park, Florida, dated since May 2006.

It is also unclear whether the Veteran has diabetes mellitus 
and as such, after any outstanding records are obtained, the 
Veteran should be afforded an appropriate VA examination.  
McLendon.

Finally, the Veteran also seeks entitlement to TDIU.  Since 
the Veteran's claim of entitlement to TDIU depends, in part, 
upon the outcome of the Veteran's claims of entitlement to 
service connection for an acquired psychiatric disorder and 
diabetes mellitus, type II, the Board finds the issue of 
entitlement to TDIU to be inextricably intertwined with those 
of entitlement to service connection for a psychiatric 
disorder and diabetes mellitus, type II.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to TDIU until the issues of service 
connection for acquired psychiatric disorder and diabetes 
mellitus are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the Veteran from the VA 
Outpatient Clinic in Oakland Park, 
Florida, dated since May 2006.

2.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not that any 
psychiatric disorder found to be present 
is related to or had its onset during 
service.  In doing so, the examiner must 
specifically acknowledge and discuss the 
Veteran's report of a continuity of 
psychiatric symptoms since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
whether he has diabetes mellitus.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of diabetes mellitus.  All 
findings and conclusions should be set 
forth in a legible report.  

4.  Then readjudicate the Veteran's 
claims of service connection for 
psychiatric disability and diabetes 
mellitus, and, if not rendered moot, his 
claim of entitlement to a TDIU.  If the 
benefits sought on appeal are not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

